Exhibit 10 (ay)
SETTLEMENT AGREEMENT
     This Settlement Agreement is made and effective as of December 8, 2009 (the
“Effective Date”), by and between (i) Raymond Road Associates, LLC, BBS
Development, LLC, and Blue Back Square, LLC (individually and collectively,
“BBS”), on the one hand, and (ii) The Taubman Company LLC, West Farms
Associates, and West Farms Mall, LLC (individually and collectively, “WFM”), on
the other hand. BBS and WFM are referred to collectively as the “Parties.”
Recitals
     A. On or about November 2, 2007, BBS filed a civil action in the Superior
Court for the Judicial District of Hartford, at Hartford, Connecticut, titled,
Raymond Road Associates, LLC, BBS Development, LLC, and Blue Back Square, LLC v.
Taubman Centers, Inc., The Taubman Realty Group Limited Partnership, The Taubman
Company, LLC, West Farms Mall, LLC, West Farms Associates, Victor J. Dowling,
Sr., Trustee, and Victor J. Dowling, Jr., case no. CV 07 5014613S, which was
amended and subsequently transferred to the Superior Court for the Judicial
District of Waterbury at Waterbury, Connecticut, and given case no.
UWY-CV-07-5007877S (the “Civil Action”).
     B. The Parties have agreed to resolve the claims in the Civil Action and
all other claims by BBS against WFM, Taubman Centers, Inc., The Taubman Realty
Group Limited Partnership, Victor J. Dowling, Sr., Trustee, and Victor J.
Dowling, Jr. (individually and collectively, the “WFM Parties”), on the terms
set forth herein.
Terms
     For good and valuable consideration, including the agreements and
representations herein, the receipt and adequacy of which is hereby
acknowledged, the Parties agree:
     1. West Farms Mall, LLC, or West Farms Associates will pay to Day Pitney,
LLP, Trustee for BBS, the sum of $34 million on or before December 15, 2009.
Payment shall be by wire transfer to an account designated in writing by BBS.
     2. Subject to, and except as to, the obligations arising under this
Agreement, BBS for themselves and on behalf of their respective direct and
indirect members, employees, attorneys, agents, representatives, affiliates,
subsidiaries, related entities, parents, heirs, beneficiaries, predecessors,
successors, trustees, legal and other representatives, executors, and assigns
(individually and collectively, the “BBS Releasors”), hereby release, acquit,
and forever discharge the WFM Parties and each of their respective direct and
indirect members, managers, directors, officers, shareholders, partners,
affiliates, subsidiaries, related entities, parents, heirs, beneficiaries,
predecessors, trustees, executors, employees, agents, legal and other
representatives, and each of their successors and assigns (individually and
collectively, the “WFM Party Releasees”) from any and all claims, demands,
actions, causes of action, suits, debts, dues, sums of money, accounts,
contracts, agreements, promises, torts, damages, injuries, liabilities, and
controversies whatsoever in law or in equity, whether known or unknown, foreseen
or unforeseen, which the BBS Releasors now have or which now or hereafter could
be

 



--------------------------------------------------------------------------------



 



asserted by the BBS Releasors against the WFM Party Releasees based on any act
or omission of any kind occurring on or before the Effective Date, including,
without limitation, all claims alleged or which could have been alleged in the
Civil Action.
     3. BBS warrants and represents that the BBS Releasors have not assigned,
collaterally or otherwise, to any person or entity any claim or action against
the WFM Party Releasees. BBS covenants and agrees that the BBS Releasors shall
not commence or instigate the bringing or prosecution of any claim, action, or
proceeding of any type or kind, or participate in the bringing or prosecution of
any claim, action, or proceeding of any type or kind against any of the WFM
Party Releasees based on any act or omission of any kind that occurred on or
before the Effective Date. BBS further covenants and agrees that none of the BBS
Releasors will provide information, aid, or assistance to any person or entity,
including, without limitation, the Town of West Hartford or the West Hartford
Town Council or their legal or other representatives, in connection with the
commencement, instigation, or prosecution of any claim, action, or proceeding of
any kind arising out of the acts and omissions alleged in the Civil Action or
any other action pending as of the Effective Date, except as required by law.
     4. Upon receipt of the payment due under paragraph 1 of this Agreement,
BBS, by its counsel, will sign and deliver to counsel for WFM a Withdrawal of
the Civil Action with prejudice and without costs to any Party, in a form
satisfactory to WFM, and WFM, by its counsel will sign and file the Withdrawal
with the Superior Court for the Judicial District of Waterbury, at Waterbury,
Connecticut.
     5. The Parties agree that this Agreement resolves contested and disputed
claims. WFM and the WFM Party Releasees expressly deny any wrongdoing or
liability for the acts and omissions alleged in the Civil Action. Neither this
Agreement, nor any part hereof, constitutes an admission of fault or liability
on the part of the WFM Party Releasees, and this Agreement shall not be
construed or used as an admission of fault or liability. The BBS Releasors and
the WFM Party Releasees covenant and agree that they shall not disparage one
another or claim or suggest in any way that any other party has admitted fault
or liability.
     6. The BBS Releasors shall respond in good faith to all reasonable requests
made by the WFM Party Releasees in connection with the WFM Party Releasees’
efforts to compromise and settle the consolidated civil action commenced by the
Town of West Hartford and the West Hartford Town Council (individually and
collectively, the “Town”) against the WFM Parties, pending in the Superior Court
for the Judicial District of Waterbury, at Waterbury, Connecticut, and the BBS
Releasors shall not interfere with the efforts of the WFM Party Releasees,
including sharing any information with the Town or assisting the Town in its
action against the WFM Parties, unless required by law.
     7. This Agreement contains the entire agreement of the Parties concerning
the subject matter of this Agreement. There are no other agreements, written or
oral, express or implied, between the Parties with respect to the subject matter
of this Agreement. None of the Parties is relying on any prior or
contemporaneous representation, promise, negotiation, or statement, and all
prior or contemporaneous representations, promises, negotiations, and
statements, if any, are merged into this Agreement. This Agreement may be
modified only by a writing executed by all Parties to this Agreement.

2



--------------------------------------------------------------------------------



 



     8. This Agreement may be executed in any number of counterparts, each of
which will be deemed an original, but all of which will constitute one and the
same instrument.
     9. Each of the persons signing this Agreement on behalf of the Parties
warrant and represent that they are authorized to do so.
     10. This Agreement shall be binding upon and shall inure to the benefit of
the Parties and their respective agents, representatives, successors, heirs and
assigns.
     11. This Agreement is the result of negotiations between the Parties. No
strict construction shall be applied against any of the Parties as a consequence
of their role, or the role of their counsel, in the preparation of this
Agreement.
     12. This Agreement shall be construed in accordance with the substantive
law of the State of Connecticut.
IN WITNESS HEREOF, the parties hereto have executed this Agreement.

                 
 
                Raymond Road Associates, LLC   The Taubman Company LLC    
 
               
By:
  /s/ Robert N. Wienner   By:   /s/ Robert S. Taubman    
 
                 
Its:
  Its: President and CEO    
 
 
 
           
 
                December 8, 2009   December 8, 2009    
 
                BBS Development, LLC   West Farms Mall, LLC    
 
               
By:
  Raymond Road Associates, LLC   By:   /s/ Robert S. Taubman    
 
               
 
  Its: Manager   Its: Authorized Signatory    
By:
  /s/ Robert N. Wienner
 
Robert N. Wienner, manager       December 8, 2009     
 
                December 8, 2009            
 
                Blue Back Square, LLC   West Farms Associates    
 
               
By:
  BBS Development, LLC   By:   /s/ Robert S. Taubman    
 
               
 
  Its: Manager   Its: Authorized Signatory     
By:
  Raymond Road Associates, LLC          
 
  Its: Manager       December 8, 2009    
By:
  /s/ Robert N. Wienner            
 
               
 
  Robert N. Weinner, manager            
 
                December 8, 2009            

3